Exhibit 10.56
 
AMENDMENT TO
8% SENIOR SECURED CONVERTIBLE DEBENTURES DUE FEBRUARY 8, 2014


This Amendment (“Amendment”), made as of April 15, 2013, by and between Recovery
Energy, Inc., a Nevada corporation (the “Company”), and each holder identified
on the signature page hereto (the “Holders”), amends that certain Securities
Purchase Agreement, dated as of February 2, 2011, as amended on July 23, 2012
and August 7, 2012, between the Company and the Holders identified as original
holders on the signature page hereto (the “Original Purchase Agreement”); that
certain Securities Purchase Agreement, dated as of March 19, 2012, as amended on
July 23, 2012 and August 7, 2012, between the Company and certain of the
Original Holders as well as the Holders identified as supplemental holders on
the signature page hereto (the “Supplemental Purchase Agreement” and together
with the Original Purchase Agreement, the “Purchase Agreements”); those certain
8% Senior Secured Convertible Debentures due February 8, 2014, as amended on
December 16, 2011, March 23, 2012 and July 23, 2012, issued pursuant to the
Original Purchase Agreement (the “Original Debentures”); and those certain 8%
Senior Secured Convertible Debentures due February 8, 2014, as amended on July
23, 2012, issued pursuant to the Supplemental Purchase Agreement (the
“Supplemental Debentures” and together with the Original Debentures, the
“Debentures”).  


Recitals


WHEREAS, the Company issued the Original Debentures pursuant to the Original
Purchase Agreement and the Supplemental Debentures pursuant to the Supplemental
Purchase Agreement;


WHEREAS, the Company and the Holders wish to amend the Debentures to (i) extend
the maturity date from February 8, 2014 to May 16, 2014, and (ii) grant to the
Holders an additional security interest in fifteen thousand (15,000) net acres
of property not currently pledged as collateral under the Debentures, which
shall include the Company’s interest in the Sawyer property and the Lang
Prospect, each being ¼ section tracts in the Weld County, Colorado (the
“Additional Collateral”); and


WHEREAS, the Company and the Holders wish to waive certain provisions contained
in the Debentures, and to clarify others.


NOW THEREFORE, in consideration of the promises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:


Agreement


1.             Maturity Date.  The Company and the Holders hereby agree to
extend the Maturity Date (as defined in the Debentures) from February 14, 2014
to May 16, 2014.


2.             Grant of Lien on Additional Collateral.  The Company hereby
grants Holders a first priority lien in the Additional Collateral as security
for the obligations of the Company under the Debentures, to be reflected in
appropriate Security Documents (as defined in the Purchase Agreements).  The
Company agrees to use its reasonable best efforts to execute and record such
Security Documents with respect to the lien by May 15, 2013.
 
 
1

--------------------------------------------------------------------------------

 

 
3.             Waiver.  Each of the Company and each Holder hereby waives any
actual or alleged breach of the terms of the Debentures or the Purchase
Agreements that may have occurred prior to the date of this Amendment.


4.             Clarification. Each of the Company and the Holder hereby agrees
that pursuant to the original intent of the parties to the Debentures, no past
or future payment by the Company of interest on the Debentures in shares of the
Company’s common stock shall constitute a Dilutive Issuance pursuant to Section
5(b) of the Debentures or a Preemptive Issuance pursuant to Section 9(j) of the
Debentures.


5.             Authority.  Each Holder hereby represents and warrants that it is
a party to one or both of the Purchase Agreements and has full power and
authority to enter into this Amendment on the terms set forth herein.


6.             Further Assurances.  Holders shall from time to time execute such
additional instruments and documents, take such additional actions, and give
such further assurances as are or may be reasonable or necessary to implement
this Amendment.
 
7.             Binding Effect.  The terms of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.


8.             Reaffirmation of Debenture Terms.  All terms of the Purchase
Agreements, as previously amended, shall, except as amended hereby, remain in
full force and effect, and are hereby ratified and confirmed.


9.             Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard for principles of conflict of laws thereof.


10.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first set forth above.
 

 
COMPANY
     
Recovery Energy, Inc.
       
By:
/s/ A. Bradley Gabbard
   
Name: 
A. Bradley Gabbard
 
Title:
President and Chief Financial Officer

 

 
HOLDERS
     
Original Holders
     
EZ Colony Partners, LLC, a Delaware limited liability company
         
/s/ Bryan Ezralow
   
Name: 
Bryan Ezralow as Trustee of the Bryan
   
Ezralow 1994 Trust
 
Title:
Managing General Partner




 
Jonathan & Nancy Glaser Family Trust DTD 12/16/1998 Jonathan M. Glaser and Nancy
E. Glaser TTEES
         
/s/ Jonathan Glaser
   
Name: 
Jonathan Glaser
 
Title: 
Trustee




 
T.R. Winston & Company, LLC
         
/s/ John W. Galuchie, Jr.
   
Name: 
John W. Galuchie, Jr.
 
Title: 
President

 

 
Wallington Investment Holdings, Ltd.
         
/s/ Michael Khoury
   
Name: 
Michael Khoury
 
Title: 
Director

 
 
3

--------------------------------------------------------------------------------

 
 

 
Steven B. Dunn and Laura Dunn Revocable Trust DTD 10/28/10, Steven B. Dunn &
Laura Dunn TTEES
         
/s/ Steven B. Dunn
   
Name: 
Steven B. Dunn
 
Title: 
Trustee

 

 
Supplemental Holders
     
G. Tyler Runnels and Jasmine N. Runnels TTEES The Runnels Family Trust DTD
1-11-2000
         
/s/ G. Tyler Runnels
   
Name: 
G. Tyler Runnels
 
Title:
Trustee
     
Ezralow Marital Trust u/t/d 01/12/2002
         
/s/ Marc Ezralow
   
Name: 
Marc Ezralow
 
Title:
Trustee
     
Ezralow Family Trust u/t/d 12/09/1980
         
/s/ Marc Ezralow
   
Name: 
Marc Ezralow
 
Title:
Trustee
     
EMSE, LLC,
a Delaware limited liability company
         
/s/ Marc Ezralow
   
Name: 
Marc Ezralow
 
Title:
Manager
     
Elevado Investment Company, LLC,
a Delaware limited liability company
         
/s/ Marc Ezralow
   
Name: 
Marc Ezralow
 
Title:
Trustee of the Ezralow Family Trust

 
 
 4

--------------------------------------------------------------------------------